     Case 2:18-cv-00265-WKW-CSC Document 50 Filed 02/23/21 Page 1 of 2




             IN THE DISTRICT COURT OF THE UNITED STATES
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

WILLIE LEE,                                  )
                                             )
      Plaintiff,                             )
                                             )
      v.                                     )     CASE NO. 2:18-CV-265-WKW
                                             )                [WO]
WALTER WOODS, et al.,                        )
                                             )
      Defendants.                            )

                                     ORDER

      On February 1, 2021, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 49.) Upon an independent review of

the record and upon consideration of the Recommendation, it is ORDERED as

follows:

      (1) The Recommendation (Doc. # 49) is ADOPTED.

      (2) Defendants’ motion to dismiss (Doc. # 32) is GRANTED to the extent

Defendants seek dismissal of this case due to Plaintiff’s failure to properly exhaust

an administrative remedy available to him during his confinement at FPC

Montgomery prior to initiating this cause of action.

      (3) This action is DISMISSED with prejudice pursuant to 42 U.S.C. §

1997e(a) for Plaintiff’s failure to properly exhaust an administrative remedy

previously available to him at FPC Montgomery.
Case 2:18-cv-00265-WKW-CSC Document 50 Filed 02/23/21 Page 2 of 2




 A separate final judgment will be entered.

 DONE this 23rd day of February, 2021.

                          /s/ W. Keith Watkins
                          United States District Judge




                                   2
